                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


KOVEN A. BANKS                                                           CIVIL ACTION


VERSUS                                                                   NO: 19-274


HOMERO TOSCANO, ET AL.                                                   SECTION: “H”


                                ORDER AND REASONS
         The Court now examines subject matter jurisdiction sua sponte. This
Court is duty-bound to examine the basis of subject matter jurisdiction sua
sponte. 1 Subject matter jurisdiction in this case is premised upon diversity of
citizenship. 2 Cases arising under 28 U.S.C. § 1332 require complete diversity. 3
“The concept of complete diversity requires that all persons on one side of the
controversy be citizens of different states than all persons on the other side.” 4
         For purposes of diversity jurisdiction, “the citizenship of a LLC is
determined by the citizenship of all of its members.” 5 “A party seeking to
establish diversity jurisdiction must specifically allege the citizenship of every




1   Lane v. Halliburton, 529 F.3d 548, 565 (5th Cir. 2008).
2   See 28 U.S.C. § 1332.
3   See Stiftung v. Plains Mktg., L.P., 603 F.3d 295, 297 (5th Cir. 2010) (citations omitted).
4   McClaughlin v. Mississippi Power Co., 376 F.3d 344, 353 (5th Cir. 2004) (internal quotation
    marks and citations omitted).
5   Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).


                                               1
member of every LLC or partnership involved in a litigation.” 6 A party’s
citizenship “cannot be established argumentatively or by mere inference.” 7
       In their Notice of Removal, Defendants allege that Defendant KLJ
Transport, LLC “is a Texas company with its principal place of business in
Texas.” 8 Defendants do not state the citizenship of every member of Defendant
KLJ Transport, LLC. Thus, Defendants have not properly alleged the
citizenship of KLJ Transport, LLC. Accordingly, the Court cannot determine
the citizenship of KLJ Transport, LLC, and therefore the Court cannot
determine whether it has jurisdiction over this suit.
       Defendants’ failure to properly allege jurisdiction is not fatal. 9 28 U.S.C.
§ 1653 provides that “[d]efective allegations of jurisdiction may be amended,
upon terms, in the trial or appellate courts.” 10 A district court’s discretion to
permit amendment under § 1653 turns on the nature of the jurisdictional
defect. 11 Where “jurisdictional problems are of the ‘technical’ or ‘formal’
variety, they fall squarely within the ambit of § 1653.” 12 Thus, amendment
should be allowed where “diversity jurisdiction was not questioned by the
parties and there is no suggestion in the record that it does not in fact exist.” 13
Accordingly, Defendants are granted leave to file an affidavit to allege
distinctly and affirmatively the jurisdictional facts that give rise to diversity
jurisdiction in this case.

6  Settlement Funding, L.L.C. v. Rapid Settlements, Ltd., 851 F.3d 530, 536 (5th Cir. 2017).
7  Illinois Cent. Gulf R. Co. v. Pargas, Inc., 706 F.2d 633, 636 (5th Cir. 1983) (internal
  quotations marks and footnote omitted).
8 Doc. 1 at 4.
9 See Whitmire v. Victus Ltd., 212 F.3d 885, 887 (5th Cir. 2000) (citation omitted).
10 28 U.S.C. § 1563.
11 Whitmire, 212 F.3d at 888.
12 Id.
13 Stafford v. Mobil Oil Corp., 945 F.2d 803, 806 (5th Cir. 1991) (quoting Leigh v. Nat’l

  Aeronautics & Space Admin., 860 F.2d 652, 653 (5th Cir. 1988)).
                                   CONCLUSION
      For the foregoing reasons, the Court finds that Defendants have failed
to adequately allege diversity of citizenship. Defendants shall file an affidavit
alleging the citizenship of every member of Defendant KLJ Transport, LLC
within 10 days from the entry of this Order. Failure to timely file the affidavit
will result in dismissal for lack of subject matter jurisdiction.


            New Orleans, Louisiana this 15th day of January, 2019.



                                      ____________________________________
                                      JANE TRICHE MILAZZO
                                      UNITED STATES DISTRICT JUDGE
